OPINION — AG -**** SCHOOL DISTRICT ANNEXATION PROCEDURES **** PURSUANT TO 70 Ohio St. 1971 7-101 [70-7-101] AS AMENDED, AN ANNEXATION ELECTION WILL BE COMPRISED OF VOTERS FROM AN ENTIRE SCHOOL DISTRICT UNLESS A MAJORITY OF THE MEMBERS OF THE BOARD OF EDUCATION CONCUR WITH THE PETITIONERS OR PASS A RESOLUTION CALLING THE ANNEXATION ELECTION ITSELF. THE PETITION FOR ANNEXATION REQUIRES A MAJORITY OF SCHOOL DISTRICT ELECTORS OF ONLY THE AREA AFFECTED WHICH IS DEFINED AS THE TERRITORY PROPOSED TO BE ANNEXED. (LARRY L. FRENCH)